 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   THOMAS W. MCNAMARA,
                                                          Case No.: 2:17-cv-02966-GMN-NJK
11          Plaintiff(s),
                                                                          Order
12   v.
                                                                    [Docket No. 140]
13   CHARLES M. HALLINAN, et al.,
14          Defendant(s).
15         Pending before the Court is a motion for attorneys Chang, Gordon, and Lynch to be
16 excused from the settlement conference. Docket No. 140. Defendants do not oppose the motion.
17 Docket No. 141.
18         As a threshold matter, the motion is untimely. See Docket No. 135 at 2 (“Any request for
19 an exception to the above personal attendance requirements must be filed and served on all
20 parties within seven (7) days of the issuance of this order.” (emphasis in original)). Although the
21 Court will still consider the motion on its merits notwithstanding its untimeliness, the Court
22 expects strict compliance with its orders moving forward.
23         Turning to the merits of the motion, it appears that there can be a productive settlement
24 conference notwithstanding the physical absence of these attorneys1 given the other participants
25 appearing and, further, that requiring these attorneys’ appearances would result in unnecessary
26 costs. Cf. Docket No. 139 at 2.
27
         1
           Attorneys Chang, Gordon, and Lynch represent that they will be available by telephone.
28 See Mot. at 2.

                                                    1
 1   Accordingly, for good cause shown, the motion is GRANTED.
 2   IT IS SO ORDERED.
 3   Dated: February 6, 2020
 4                                                 ______________________________
                                                   Nancy J. Koppe
 5                                                 United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
